Citation Nr: 1409303	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in the amount of $6,951.39 was properly created.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to a paper claims file, the Veteran may also have an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and any available electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran received VA educational assistance benefits for enrollment at DeVry University from July 5, 2010, to August 27, 2010, and August 30, 2010, to October 22, 2010.  

2.  DeVry University notified VA that the Veteran stopped his training on July 12, 2010 and had preregistered but never attended the term beginning on August 30, 2010.  

3.  Due to his failure to attend, his incurred a debt of $6,951.39 for tuition/fees, housing allowance, and book/supplies.  


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $6,951.39 is valid.  38 U.S.C.A. § 3323 (West 2002); 38 C.F.R. §§ 21.9635, 21.9695 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  However, since the claim in this case is governed by the provisions of Chapter 33 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2013).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2013).

In this case, the Veteran received Chapter 33 (Post 9/11 GI Bill) benefits for a term of enrollment at DeVry University.  The initial enrollment term was from July 5, 2010, to August 27, 2010.  A July 2010 enrollment certification shows that he was originally enrolled and paid benefits for 12 credit hours.  The Veteran essentially asserts that he is not responsible for the debt because he was unable to continue with his classes without his proof of GED/high school diploma.  

In July 2010, the Veteran was notified that he was awarded Post 9/11 GI Bill benefits at the 100 percent level.  He was informed that he had to promptly notify the school's Veterans Certifying Official if there was any change in his enrollment.  He was also notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status.

In July 2010, the Veteran requested that he be certified for educational benefits at another school-Tarrant County College or TCC.  

In September 2010, DeVry University contacted VA to indicate that the Veteran was dropped from his classes for the term from July 5, 2010, to August 27, 2010, because he had a lack of official proof of graduation [high school].  This was considered a withdrawal after the drop period and without punitive grades, effective July 12, 2010.  Also noted was that he had preregistered for classes at DeVry for the term beginning August 30, 2010, to October 22, 2010, but never attended.  

Subsequently, VA sent the Veteran a letter indicating that they had excused his withdrawal for 6 credit hours, and would receive payment for those credits until July 12, 2010.  

In October 2010, VA terminated the Veteran's Post 9/11 GI Bill benefits creating the following debt:  books/supplies, $291.67; tuition fee, $2,954.72; and housing allowance, $3,705.00-totaling $6,951.39.  These amounts were confirmed in the March 2011 Debt Management Center's referral to the Committee on Waivers and Compromises.  

The Board is aware that the Statement of the Case indicates that the Veteran's housing allowance debt was $3,996.67.  However, in the adjudicative action section, the amount of housing allowance debt was noted to be $3,705.00.  The $3,705.00 calculation is consistent with the Debt Management Center's documentation in its March 2011 submission to the Committee on Waivers and Compromises.  As such, the total debt, including the housing allowance debt of $3,705.00, is $6,951.39.  

In this case, the Veteran has not disputed the manner in which VA calculated the amount of the debt.  Rather he asserts that he enrolled in the course, but was unfairly denied access.  Under 38 C.F.R. § 21.9635, when an individual withdraws from a course for which they received educational assistance, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred if mitigating circumstances are considered to exist.  38 C.F.R. § 21.9635(b).  Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.9505.  In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course totaling no more than six semester hours.  38 C.F.R. § 21.9635(b). 

In this case, the Board acknowledges the Veteran's assertions that he was ineligible to continue in the classes; however, his dispute is with DeVry University rather than VA.  The fact remains that he withdrew from the class effective July 12, 2010, and this created an overpayment.  To the extent he asserts he was eligible for these courses, VA must defer to the certifying institution.  VA has no authority to determine a veteran's eligibility to enroll in a particular course.  

Furthermore, the Board finds no mitigating circumstances.  VA regulation provides examples of mitigating circumstances, which include but are not limited to:  (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505.  The Board acknowledges the Veteran's dispute with DeVry as to his eligibility to enroll in these courses, but does not find that this issue is the type of mitigating circumstance contemplated by the regulation. 

In sum, because the Veteran withdrew from his DeVry courses and there were no mitigating circumstances, an overpayment in education benefits in the amount of $6,951.39 was properly created.  


ORDER

The overpayment of VA educational assistance benefits in the amount of $6,951.39 was properly created.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


